Title: To Benjamin Franklin from William Lee, 1 September 1779
From: Lee, William
To: Franklin, Benjamin


Sir.
Frankfort Sept. 1st. 1779.
I have not had the Honor of receiving any Letter from you for some time past, & as by your last Letter in June you seem’d desirous of declining to make any farther application to the Ministers of his Most Christian Majesty for the Arms, Artillery & Ammunition on account of the State of Virginia, as I requested the favor of you to do in March last; I presume those articles have not been obtain’d: I am now therefore to desire that you will decline taking any farther steps in that business in consequence of my application.
I have the Honor to be with the highest Respect and Consideration Sir Your most Obedient and Most Humble Servant
W: Lee
Honorable Benjamin Franklin Esqr.
